Citation Nr: 1818074	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-49 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 30 percent prior to May 26, 2016, and in excess of 60 percent thereafter for asthmatic bronchitis.

2. Entitlement to service connection for mesothelioma, claimed as due to exposure to asbestos.

3. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In August 2016, the Board remanded the claims on appeal, as well as the claim of entitlement to service connection for an acquired psychiatric disorder, for additional development.  In an October 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for major depression, which constitutes a full grant of the benefits sought with regard to such issue.  Therefore, this matter is no longer before the Board.  Additionally, the October 2017 rating decision granted an increased rating of 60 percent for asthmatic bronchitis, effective May 26, 2016.  As the increased rating assigned is not the maximum rating available for this disability, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The case now returns for further appellate review.

The Board observes that, subsequent to the AOJ's most recent adjudication of the Veteran's claims in the October 2017 supplemental statement of the case, additional evidence consisting of VA treatment records dated through February 2018, vocational rehabilitation records, and VA examinations pertinent to bilateral hearing loss, tinnitus, sleep apnea, and hepatitis C was associated with the record.  The Veteran has not waived AOJ consideration of such evidence; however, the Board finds that there is no prejudice to him in proceeding with a decision regarding his service connection and increased rating claims as such evidence is either irrelevant to such claims or duplicative of the evidence previously considered by the AOJ.  Specifically, such newly received evidence only reflects ongoing diagnoses and treatment for his lung disorders, which is duplicative of that already on file.  38 C.F.R. § 20.1304(c) (2017).  Furthermore, to the extent that such evidence is pertinent to his TDIU claim, such matter is being remanded and the AOJ will have an opportunity to consider all newly received evidence in connection with the readjudication of the claim. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the appeal period prior to May 26, 2016, the Veteran's asthmatic bronchitis was manifested by a minimum Forced Expiratory Volume (FEV-1) of no worse than 72 percent predicted and FEV-1/Forced Vital Capacity (FVC) of  91 percent, without evidence of at least monthly visits to a physician for required care of exacerbations or intermittent courses of systemic corticosteroids.

2. As of May 26, 2016, the Veteran's asthmatic bronchitis is not manifested by FEV-1 less than 40-percent predicted, FEV-1/FVC less than 40 percent, more than one attack per week with episodes of respiratory failure, or daily use of high dose systemic corticosteroids or immuno-suppressive medications.

3. The Veteran's mesothelioma is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include exposure to asbestos.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent prior to May 26, 2016, and in excess of 60 percent thereafter for asthmatic bronchitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2017).

2. The criteria for entitlement to service connection for mesothelioma have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.103, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the claims decided herein as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Prior to May 25, 2016

The Veteran's increased rating claim was received on May 20, 2009, and as such, the period for consideration on appeal begins May 20, 2008.  38 C.F.R. § 3.400.  From May 20, 2008, to May 25, 2016, the Veteran's service-connected asthmatic bronchitis is rated as 30 percent disabling under Diagnostic Code 6602.  In order to receive a higher disability rating, the evidence must show FEV-1 of 40-to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

However, such criteria are not met in the instant case during this period.  In this regard, the Veteran has complained of chronic wheezing, chronic shortness of breath or dyspnea, and chronic productive cough; however, pulmonary function testing during such portion of the appeal period did not reveal findings consistent with an increased rating.  In this regard, a July 2009 VA examination revealed FEV-1 of 72 percent predicted pre-bronchodilator and 86 percent predicted post-bronchodilator, and FEV-1/FVC of 91 percent predicted pre-bronchodilator and 95 percent predicted post-bronchodilator.  Similarly, a May 2011 VA examination reflected FEV-1 of 86 percent predicted pre-bronchodilator and 88 percent predicted post-bronchodilator, and FEV-1/FVC of 100 percent predicted pre-bronchodilator and 102 percent predicted post-bronchodilator.  

The Veteran also underwent a VA examination in June 2015.  However, on such occasion, the VA examiner found objective assessment was not possible due to unacceptable test results.  Specifically, he stated the Veteran's shortness of breath prevented acceptable results.  As a result, the Board cannot consider the test results from such VA examination when determining the appropriate disability rating.  

Further, the evidence does not reflect the need for monthly visits to a physician for required care of exacerbations, nor does it show intermittent courses of systemic corticosteroids.  In this respect, the June 2015 VA examiner reviewed the Veteran's medical history and reported that the evidence did not show any physician visits for required care of exacerbations, and not require the use of oral or parenteral corticosteroids.   

Consequently, even with contemplation of the Veteran's subjective complaints and their resulting functional impairment, the criteria for a higher disability rating under Diagnostic Code 6602 are not met.  Therefore, a rating in excess of 30 percent for asthmatic bronchitis prior to May 26, 2016, is not warranted.  

As of May 26, 2016

As of May 26, 2016, the Veteran's service-connected asthmatic bronchitis is rated as 60 percent disabling under Diagnostic Code 6602.  In order to receive a higher disability rating, the evidence must show FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.

In this regard, in the October 2017 rating decision, the AOJ awarded a 60 percent rating as of May 26, 2016, based on a finding that the Veteran's treatment records showed intermittent courses of systemic corticosteroids.  In this regard, his VA treatment records reflect that, on such date, Prednisone was prescribed for five to seven days.  At the November 2016 VA examination, it was indicated the Veteran required daily use of systemic high dose corticosteroids and, in a May 2017 addendum, the examiner indicated such medication was required for his service-connected asthma and not his nonservice-connected asbestosis, but noted that it was unclear as to the consecutive duration of the use of such steroid.  However, VA treatment records reflect that such prescription was provided for emergency use and the Veteran does not take it daily.  In this regard, in September 2016 and January 2017, the Veteran was prescribed Prednisone for a course of five to seven days, but was advised to keep the remainder on hand for emergency use.  In February 2017, the Veteran reported that he had a bit of difficulty breathing, so he used a dose of Prednisone and it resolved.  He was again advised to keep such steroid on hand for emergency use.  In August 2017, Prednisone was prescribed for another five day course.  Subsequent records likewise reflect the use of Prednisone on an as-needed basis, but fail to show that such is used on a daily basis. 

Furthermore, neither the medical records, nor the Veteran's lay statements reflect that he has more than one asthma attack per week with episodes of respiratory failure.  With regarding to pulmonary function testing, such revealed FEV-1 of 30 percent predicted pre-bronchodilator and 10 percent predicted post-bronchodilator, and FEV-1/FVC of 84 percent predicted pre-bronchodilator and 58 percent predicted post-bronchodilator as a result of both the Veteran's service-connected asthma and nonservice-connected asbestosis.  However, the examiner found that, as the Veteran was unable to complete the pulmonary function test, his results were documented to be questionable due to his inability to perform the necessary maneuvers according to ATS standards so none of his pulmonary function test results can be used to accurately reflect his asthma or his asbestosis.  

Consequently, even with contemplation of the Veteran's subjective complaints and their resulting functional impairment, the criteria for a higher disability rating under Diagnostic Code 6602 are not met.  Therefore, a rating in excess of 60 percent for asthmatic bronchitis as of May 26, 2016, is not warranted.  



Other Considerations

The Board has also considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected asthmatic bronchitis; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disability is not warranted. 

Furthermore, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

III.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his currently diagnosed mesothelioma was caused by in-service exposure to asbestos in his Army barracks.  The medical evidence indicates physicians diagnosed asbestos-related lung disease, or mesothelioma, in the 2000's, and as such, the Board finds the evidence establishes a current disability for service connection purposes.  

However, even if the Board concedes in-service exposure to asbestos, the competent medical evidence of record does not show that any current respiratory disorder, other than asthma, is causally or etiologically related to service.  In this regard, the November 2016 VA examiner opined that it was less likely than not that the Veteran's asbestosis was related to his service as a military policeman.  Rather, the VA examiner found it was more likely than not that the Veteran's asbestosis was related to his post-service occupational history.  Specifically, the record demonstrates, and the Veteran confirms, a history of jobs as a car plant assembler for three years, a steel mill laborer for four years, and an aircraft assembler/ dispatcher for 10 years using an asbestos disk for grinding processes.  

In this case, the Board affords great probative value to the November 2016 VA examiner's opinion as it reflects consideration of all relevant facts and includes  a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Additionally, the evidence does not reflect a conflicting medical opinion finding a positive relationship between the Veteran's current disability and any in-service event, injury, or disease.  

Although the Veteran claims that his mesothelioma is related to service, it is well established that a layperson without medical training is not qualified to render a medical opinion regarding the etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origin or cause of a respiratory disability such as mesothelioma is not a simple question that can be determined based on mere personal observations by a lay person, the Veteran's lay testimony is not competent to establish a medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the etiology of the Veteran's current respiratory disability does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  Here, it is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of this disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the Board does not afford his statements regarding the etiology of his current disability probative weight.

In summary, the Board finds the Veteran's current mesothelioma is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

A rating in excess of 30 percent prior to May 26, 2016, and in excess of 60 percent thereafter for asthmatic bronchitis is denied.

Service connection for mesothelioma is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to a TDIU so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In this regard, since the AOJ's last adjudication of the Veteran's TDIU claim, service connection was established for bilateral hearing loss, evaluated as 40 percent disabling, and tinnitus, evaluated as 10 percent disabling, effective October 25, 2017.  Furthermore, the Veteran currently has claims for service connection for hepatitis C and sleep apnea pending at the AOJ.  Therefore, following the adjudication of such outstanding claims, the AOJ should conducted any additionally indicated development and readjudicate the Veteran's TDIU claim with consideration of all currently service-connected disabilities based on the entirety of the evidence of record, to include such associated with the file since the issuance of the October 2017 supplemental statement of the case. 

Accordingly, the case is REMANDED for the following action:

Following the adjudication of the Veteran's outstanding claims for service connection for hepatitis C and sleep apnea, the AOJ should conducted any additionally indicated development and readjudicate the Veteran's TDIU claim with consideration of all currently service-connected disabilities based on the entirety of the evidence of record, to include such associated with the file since the issuance of the October 2017 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


